—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles of the State of New York, dated March 3, 1998, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 415 (9) (c) and imposed a penalty of a $500 fine and a seven-day suspension of its dealership registration.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
On June 27, 1995, the petitioner, a Ford dealer, sold a used 1993 Mercury automobile that it did not own. As a result of ensuing difficulties in obtaining title from the owner, Ford Motor Credit Corporation, the purchaser was deprived of the beneficial use of the vehicle for nine weeks. The determination that the petitioner had engaged in fraud in violation of Vehicle and Traffic Law § 415 (9) (c) is supported by substantial evidence (see, Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239). Further, we do not find the penalty imposed to be so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Santucci, J. P., Krausman, Goldstein and Feuerstein, JJ., concur.